In a subrogation action to recover for property damage, the plaintiff appeals from an order of the Supreme Court, Westchester County (LaCava, J.), entered May 31, 2005, which granted the defendant’s motion to dismiss the action on the ground that the plaintiff failed to serve a valid notice of claim.
Ordered that the order is reversed, on the law and in the exercise of discretion, with costs, and the motion is denied.
The notice of claim actually served was substantially the same as the proposed notice of claim annexed to the plaintiffs application for leave to serve a late notice of claim, which was granted by the same court in a related proceeding, correctly identified the claimant as Metropolitan Property & Casualty Insurance Company, and was properly verified (see State Farm Mut. Auto. Ins. Co. v Rodriguez, 12 AD3d 662 [2004]). Accordingly, the Supreme Court improvidently exercised its discretion in dismissing the action on the ground that the notice of claim actually served differed from the proposed notice of claim. Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.